DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US PGPUB 2016/0146219 A1) and Chen (US PGPUB 2019/0245301 A1) in further view of Nishio et al. (US PGPUB 2001/0007519 A1).

Regarding claim 1, Lyon discloses a micro water pump (Fig. 1), comprising: a pump body (330) having a cavity (330), an inlet communicated with the cavity (331), and an outlet communicated with the cavity (332); a drive mechanism engaged with the pump body (310) for driving liquid from the inlet into the cavity and to discharge from the outlet ([0041]); wherein the pump body comprises a base (330) and a upper cover (301) fixed to the base for cooperatively forming the cavity, and a rotating shaft (116) mounted on the base (Fig. 6), the base comprises a first concave part (126) arranged on a side of the base body opposite to the upper cover (Fig. 6), a protruding platform (125) protruding from the first concave part (Fig. 6), a first concave hole provided on the protruding platform (Fig. 6, the hole that the shaft rests in), a second concave hole provided on an inner bottom wall of the first concave hole (Fig. 6, where the shaft rests on 122), a first welding part (128) located in the base body and surrounding the first concave part (Fig.6) 
However, Lyon does not explicitly disclose, teach, or suggest; “forming the cavity by ultrasonic welding,” or “the rotating shaft is fixed in the second concave hole by glue bonding; a plurality of concave pits is provided on an outer periphery of the rotating shaft.”
Chen teaches, in the field of creating covers for electronic components to use ultrasonic welding between upper and lower casings, including using a groove (112) and rib (121) to create a weld line to facilitate the ultrasonic weld ([0029]) and to allow an accurate mutual fit which can ensure the reliability of ultrasonic welding.
Nishio et al. teaches, in the field of fans, including a groove (302-2) on a shaft (318) and filling the shaft up with glue so that the fitting strength between the base and the shaft can be increased [0125]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the micro water pump of Lyon by joining the base and the upper cover with the groove (Chen, 112) and rib (Chen, 121) and using ultrasonic welding (Chen, [0029]), and including a groove on the shaft to facilitate a glue joint, as all references are in field of electronic components, and person of ordinary skill would appreciate that “In order to seal the upper casing and the lower casing, ultrasonic welding may be applied, Frictional heat is generated at the joint between the two casings by using the high-frequency vibration wave, and then two casings are welded instantaneously, creating not only a tight boding between the upper casing and the lower casing, but also good structural strength at the weld seam (Chen, [0018])” and “The groove is opposite to the rib, allowing accurate mutual fit, which can ensure the reliability of the ultrasonic welding (Chen, [0030])” and “the groove 302-2 can be filled up with glue and a fitting strength between the base and the shaft can be increased thereby (Nishio et al., [0125]).”

Regarding claim 2, the combination of Lyon, Chen, and Nishio et al. teach all of claim 1 as above, wherein the upper cover includes a second welding part corresponding to the first welding part; the first welding part and the second welding part are melted into one body by ultrasonic welding for fixing the base and the upper cover (Chen; [0018], [0030)).

Regarding claim 5, the combination of Lyon, Chen, and Nishio et al. teach all of claim 1 as above, wherein the drive mechanism comprises an impeller (Lyon, 312) located in the cavity for being rotatably connected with the rotating shaft (Lyon Fig. 6), a rotor (Lyon, 134) engaged with the impeller, and a stator (Lyon, 136) mounted on the base for driving the rotor to rotate.

Regarding claim 6, the combination of Lyon, Chen, and Nishio et al. teach all of claim 5 as above, wherein the impeller comprises an impeller body (Lyon 111), a first installation slot (Lyon, 134) arranged at one end of the impeller body, and a blade (Lyon 114) arranged on an outer sidewall of the impeller body (Lyon, Fig. 6); the blade body is rotatably connected with the rotating shaft (Lyon, Fig. 6); and the rotor is a circular magnet installed in the first installation slot (Lyon, [0059]).

Regarding claim 8, the combination of Lyon, Chen, and Nishio et al. teach all of claim 6 as above, wherein a second installation slot (Lyon, Fig. 6) is proved on the side of the base back to the upper cover (Lyon, 125); the stator is embedded in the second installation slot (Lyon, Fig. 6).

Regarding claim 9, the combination of Lyon, Chen, and Nishio et al. teach all of claim 8 as above, further comprising a circuit board installed on the base (Lyon; 302, [0044]); a side of the base back to the upper cover is provided with a third installation slot (Lyon, 302) for accommodating the circuit board, the circuit board is electrically connected to the stator via a cable [Lyon, [0006]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon, Chen, and Nishio et al. as applied to claim 2 above, and further in view of Klinstein et al. (US Patent 9,873,225 B2).

The combination of Lyon, Chen, and Nishio et al. teach, wherein the first welding part is an annular groove (Chen, 112).
However, the combination of Lyon, Chen, and Nishio et al. do not explicitly teach or suggest, “wherein the second welding part is a bump protruding from a surface of the upper cover opposite to the first welding part.”
Chen teaches, “Optionally, the cross-sectional shape perpendicular to the extension direction of the rib and the groove may also be rectangular, trapezoidal, or other cross-sectional shapes commonly used by those skilled in the art, as long as the cross-sectional shape of the rib and the groove allows for mutual fitting and facilitated ultrasonic welding between the two [0037].”
Klinstein et al. teaches circular (10a, 10b), parabolic (10c), polygonal (10e), and trapezoidal (10d) energy directors for ultrasonic welding.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the weld bead or welding part of Chen with the circular cross section (10a, 10b) as taught by Klinstein et al. as all references are in the same field of endeavor, and a person of ordinary skill would appreciate that a circular cross-section for the weld bead is in fact one of these “other cross-sectional shapes commonly used by those skilled in the art” as well as the trapezoidal shape as shown by Chen and Klinstein et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lyon, Chen, and Nishio et al. as applied to claim 6 above, and further in view of Ahrens et al. (US PGPUB 2008/0185930 A1).
The combination of Lyon and Chen teach all of claim 6 as above, wherein the rotor is fixed to an inner sidewall of the first installation slot or an outer sidewall of the impeller (Lyon, Fig. 6).
However, the combination of Lyon and Chen do not explicitly teach or suggest, “by gluing”
Ahrens et al. teaches a rotor (2) with a gap (11) and ribs (3) for receiving an adhesive to glue the magnet (5) to the rotor body [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the micro water pump as taught by Lyon, Chen, and Nishio et al. by giving a gap to the rotor to allow for gluing of the magnets to rotor, and one of ordinary skill would appreciate that the gaps and ribs would lead to error-free assembly that is faster and more efficient [0009].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745